DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 23, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters (RC) "2" and "3" have both been used to designate the wires in Fig. 1 (whereas it appears that RC 2 is to the wires and RC 3 is to surface coating on the wires.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claim Objections
Claim 30 is objected to because of the following informalities:  the phrase “each … are” should be “each … is” for grammatical purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of the plurality of wires" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 1 only provides antecedent basis for one plurality of wires (claim 1, line 2).  The term “each of the plurality of wires” is unclear whether the term is to each wire of the plurality (likely) or whether the term is reciting multiple pluralities of wires.  To be clear, the term “each of the plurality of wires” should be written as “each wire in the plurality of wires” or similar language (such as “each wire”, “each of the wires”, as examples) to overcome this rejection.  This applies explicitly to claims 2, 6-9, 13-14 (as these claims explicitly recite the same term) and also to claims 3-5 and 10-12 (which do not explicitly recite the term of note but are dependent upon claim 1 and do not remedy the issue in claim 1).  
Claim 1 also recites the limitation "each of the plurality of nanoparticles" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim as claim 1 only provides antecedent basis for one plurality of nanoparticles (claim 1, line 7).  The term “each of the plurality of nanoparticles” is unclear whether the term is to each nanoparticle of the plurality (likely) or whether the term is reciting multiple pluralities of nanoparticles.  To be clear, the term “each of the plurality of nanoparticles” should be written as “each nanoparticle in the plurality of nanoparticle” or similar language (such as “each nanoparticle”, “each of the nanoparticles”, as examples) to overcome this rejection.  This applies explicitly to claim 11 (as claim 11 also explicitly recite the same term) and also to claims 2-10 and 12-14 (which do not explicitly recite the term of note but are dependent upon claim 1 and do not remedy the issue in claim 1).  
Claim 8 recites that the distance between each of the plurality of wires is constant.  As discussed above, the phrase “each of the plurality or wires” is indefinite as it appears to imply or recite pluralities of wires rather than one plurality of wires as disclosed.  In addition, the claim is then unclear as to the distance claimed with respect to the wires or plurality/pluralities of wires.  In light of these issues, the exact nature of claim 8 is not particularly clear.  
When the invention of claim 8 is read in light of the disclosure, the claim appears to be inconsistent with the disclosed invention.  Notably, claim 8 recites that the distance between each of the plurality of wires is constant.  However, such a configuration is not clear, as it would appear that the distance is constant only between adjacent wires within one plurality of wires and that the distance between each of the wires varies depending on the spatial relationship of two given wires.  Therefore the claim, when read in light of the disclosure, is unclear what distance relationship is attempting to be claimed and the distance(s) sought to be defined by claim 8 is/are indefinite.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)(see MPEP § 2173.04).  In this case, the claim while clear on its face, is in conflict or inconsistent with the disclosed invention and therefore indefinite.
For example, in Fig. 1 of the disclosure of the instant application, there are 5 wires shown defining a plurality of wires, and while the distance between each adjacent wire is shown to be the same and thus constant, it is apparent that the distance is not constant for all wires as appears to be recited by claim 8.   As shown in the marked-up Fig. 1 (each wire denoted by one of A-E) below:

    PNG
    media_image1.png
    509
    995
    media_image1.png
    Greyscale

While the distance between wires A-B, B-C, C-D and D-E are all the same (i.e. constant), the distances between other wire combinations such as A-C, A-D, A-E, etc. are different from that of A-B, B-C, C-D and D-E.  Thus all distances between wires are not constant.  It would not appear that the invention of claim 8 is clear as the distance therein (constant distance between all wires) appears to be expressed in a manner contrary to what the disclosed invention teaches (constant distance between adjacent wires).  Claim 8 should be amended to define the constant distance with adjacent wires as appears to be taught by the disclosed invention.  Clarification is respectfully requested.
Pending clarification, the term “each of the plurality of wires” has been interpreted to be “each wire of the plurality of wires” and the distance claimed is being interpreted in light of the disclosure to mean that the distances are constant between adjacent wires (During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.; MPEP § 2173.01).
Claim 15 recites the limitation "each of the plurality of wires" in line 4.  There is insufficient antecedent basis for this limitation in the claim as claim 15 only provides antecedent basis for one plurality of wires (claim 15, line 3).  The term “each of the plurality of wires” is unclear whether the term is to each wire of the plurality (likely) or whether the term is reciting multiple pluralities of wires.  To be clear, the term “each of the plurality of wires” should be written as “each wire in the plurality of wires” or similar language (such as “each wire”, “each of the wires”, as examples) to overcome this rejection.  This applies explicitly to claim 16 (as this claim explicitly recites the same term) and also to claims 17-24 (which do not explicitly recite the term of note but are dependent upon claim 15 and do not remedy the issue in claim 15).  
Claim 15 also recites the limitation "each of the plurality of nanoparticles" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim as claim 1 only provides antecedent basis for one plurality of nanoparticles (claim 15, line 8).  The term “each of the plurality of nanoparticles” is unclear whether the term is to each nanoparticle of the plurality (likely) or whether the term is reciting multiple pluralities of nanoparticles.  To be clear, the term “each of the plurality of nanoparticles” should be written as “each nanoparticle in the plurality of nanoparticle” or similar language (such as “each nanoparticle”, “each of the nanoparticles”, as examples) to overcome this rejection.  This also to claims 16-24 (which do not explicitly recite the term of note but are dependent upon claim 15 and do not remedy the issue in claim 15).  
Claim 25 recites the limitation "each of the plurality of wires" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim as claim 25 only provides antecedent basis for one plurality of wires (claim 25, line 2).  The term “each of the plurality of wires” is unclear whether the term is to each wire of the plurality (likely) or whether the term is reciting multiple pluralities of wires.  To be clear, the term “each of the plurality of wires” should be written as “each wire in the plurality of wires” or similar language (such as “each wire”, “each of the wires”, as examples) to overcome this rejection.  This applies explicitly to claim 26 (as this claim explicitly recites the same term) and also to claims 27-28 (which do not explicitly recite the term of note but are dependent upon claim 25 and do not remedy the issue in claim 25).  
Claim 29 recites the limitation "each of the plurality of metal wires" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim as claim 29 only provides antecedent basis for one plurality of wires (claim 29, line 2).  The term “each of the plurality of metal wires” is unclear whether the term is to each wire of the plurality (likely) or whether the term is reciting multiple pluralities of wires.  To be clear, the term “each of the plurality of metal wires” should be written as “each metal wire in the plurality of metal wires” or similar language (such as “each metal wire”, “each of the metal wires”, as examples) to overcome this rejection.  This applies explicitly to claim 30 (as this claim explicitly recites the same term) and also to claims 31-32 (which do not explicitly recite the term of note but are dependent upon claim 29 and do not remedy the issue in claim 29).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedmon et al. (U.S. Patent No. 3,522,097).
As to claim 25, Tedmon discloses of a cathode comprising a plurality of wires 16 and/or 17 which are spaced apart from each other (Fig. 2) and formed of metal (Ag-Pd) and a layer 13 of praseodymium cobaltate (metal oxide) formed on the wires (col. 5, line 46 through col. 6, line 21, as applied to claim 25).
As to claim 27, the metal oxide above includes praseodymium (a rare-earth metal) and cobalt (a transition metal, as applied to claim 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi et al. (U.S. Patent Application No. 2012/0077095).
As to claim 25, Roumi discloses of a cathode in Example 14 comprising a plurality of rods (wires) which are spaced apart from each other (Figs. 3a, 3b, 4a,4b, 5a, 5b, etc.) and a layer of doped LaMnO3 (metal oxide) formed on the rods (para. [0239], as applied to claim 25).
As to claim 27, the metal oxide above includes lanthanum (a rare-earth metal) and manganese (a transition metal, as applied to claim 27).
Roumi does not explicitly teach of the rods in Example 14 being metal (claim 25), particularly stainless steel (claim 26).
Roumi recognized that the rods could be any number of suitable materials including metal and steel (para. [0037]) to provide sufficient structural integrity to the electrode array (same paragraph).  The selection of metal, including stainless steel as the rod material would have been reasonably apparent and appreciated by one of ordinary skill in the art based on the teachings of Roumi to provide sufficient structural integrity to the array.  Furthermore, the selection of metals such as stainless steel would have also provided an electrical pathway from the cathode as needed.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the SOFC of Roumi by selecting the rods therein to be a metal such as stainless steel as recognized by Roumi since it would have provided a metal rod array having good structural integrity and electron conductivity.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over either Tedmon et al. (U.S. Patent No. 3,522,097) or Roumi et al. (U.S. Patent Application No. 2012/0077095) as applied to claim 27 above, and further in view of Shintani et al. (JP 03237014A).
	Neither Tedmon nor Roumi teach of the metal oxide being neodymium chromium oxide as in claim 28.
	Shintani is directed to rare-earth element-containing composite oxides for fuel cell electrodes (para. [0001] wherein the composite oxides therein can be various materials including neodymium chromium oxides (page 2 of the machine translation).

    PNG
    media_image2.png
    265
    599
    media_image2.png
    Greyscale

See Example 3 of Shintani:

    PNG
    media_image3.png
    67
    611
    media_image3.png
    Greyscale

Shintani taught that selection of such materials were recognized in the fuel cell art as suitable electrode materials having uniform composition therein and therefore better performance.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the metal oxide materials of either Tedmon or Roumi to be a neodymium chromium oxide material such as that taught by Shintani since it would have provided a suitable and effective electrode material having uniform composition and better performance.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Allowable Subject Matter
Claims 1, 15 and 29, and their corresponding dependent claims (2-14, 16-24 and 30-32, respectively) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 1 (and claims 2-14 which are dependent upon claim 1), none of the cited prior art of record, alone or in combination, are held to reasonable teach, suggest or render obvious the cathode of at least claim 1 comprising the plurality of spaced apart wires (selected from the group consisting of a first perovskite material and a metal), a layer formed on a surface of each of the wires, the layer comprising a second perovskite material and a plurality of nanoparticles disposed on the layer, each of the nanoparticles comprising a metal oxide.  
According to the invention the tandem of both the layer comprising a second perovskite material and plurality of nanoparticles on the layer comprising a metal oxide applied to the particular wire structure improves the power density and catalyst performance and appears to constitute a novel contribution over the cited prior art of record.  None of the cited references reasonably teach, suggest or render obvious this tandem (second perovskite material layer and metal oxide nanoparticles on the layer) much less in conjunction with a plurality of spaced apart wires selected from the group consisting of a first perovskite material and a metal. 
b.  Similarly, with respect to claim 15 (and claims 16-24 which are dependent upon claim 15), none of the cited prior art of record, alone or in combination, are held to reasonable teach, suggest or render obvious the solid oxide fuel cell (SOFC) of at least claim 15 comprising the plurality of spaced apart wires (selected from the group consisting of a first perovskite material and a metal), a layer formed on a surface of each of the wires, the layer comprising a second perovskite material and a plurality of nanoparticles disposed on the layer, each of the nanoparticles comprising a metal oxide.
According to the invention the tandem of both the layer comprising a second perovskite material and plurality of nanoparticles on the layer comprising a metal oxide applied to the particular wire structure improves the power density and catalyst performance and appears to constitute a novel contribution over the cited prior art of record.  None of the cited references reasonably teach, suggest or render obvious this tandem (second perovskite material layer and metal oxide nanoparticles on the layer) much less in conjunction with a plurality of spaced apart wires selected from the group consisting of a first perovskite material and a metal in solid oxide fuel cell. 
c.  Similarly, with respect to claim 29 (and claims 30-32 which are dependent upon claim 29), none of the cited prior art of record, alone or in combination, are held to reasonable teach, suggest or render obvious the method of producing a solid oxide fuel cell (SOFC) of at least claim 29 comprising providing a cathode comprising a plurality of spaced apart metal wires on a first surface of a solid electrolyte, forming a layer comprising a metal on a surface of each of the wires and heating the layer in air to form a first metal oxide in the layer, coating the layer with a plurality of nanoparticles disposed on the layer, and heating the nanoparticles in air to form a second metal oxide in the layer.
According to the invention the tandem of both the layer comprising a first metal oxide material and a plurality of nanoparticles on the layer comprising a second metal oxide applied to the particular wire structure improves the power density and catalyst performance and appears to constitute a novel contribution over the cited prior art of record.  None of the cited references reasonably teach, suggest or render obvious this first metal oxide and second metal oxide combination on plural spaced apart metal wires nor the specific method steps of claim 29 top producing the SOFC as recited therein. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 103515633 discloses providing electrode wire arrays on opposite sides of a solid electrolyte but the electrode arrays therein are distinct from the particular structure of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725